Citation Nr: 0716287	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for 
schizophrenic disorder, catatonic type, with bipolar 
disorder.  

In his December 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  An April 2006 letter from the 
RO informed the veteran that he was scheduled for a Travel 
Board hearing in May 2006.  However, in a May 2006 statement, 
the veteran's daughter, holding his power of attorney, 
requested that the hearing be rescheduled.  An August 2006 
letter from the RO informed the veteran that his hearing was 
rescheduled for September 2006, however, in a November 2006 
statement the veteran's representative cancelled the hearing 
request on behalf of the veteran.  A copy of this statement 
was sent to the veteran.  He implicitly consented to the 
withdrawal.  Accordingly, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).  

Service connection for a nervous condition, specifically, 
schizophrenic reaction, catatonic type, was initially denied 
in a December 1966 rating decision.  The veteran was notified 
of this denial in a December 1966 letter, but did not 
initiate an appeal.  December 1978 and July 1979 confirmed 
rating decisions found that new and material evidence had not 
been submitted sufficient to reopen the claim of entitlement 
to service connection for a nervous condition.  The veteran 
was notified of these confirmed rating decisions in December 
1978 and July 1979 letters, but did not initiate an appeal.  

VA treatment records from October 1999 to January 2004 
indicate a diagnosis of bipolar disorder.  A claim based on a 
new diagnosis constitutes a new claim.  Ephraim v. Brown, 82 
F. 3d 399 (Fed. Cir. 1996).  Accordingly, new and material 
evidence is not required to reopen the claim, and the claim 
has been characterized as entitlement to service connection 
for bipolar disorder.    



FINDING OF FACT

It is at least as likely as not that current bipolar disorder 
is etiologically related to service.  


CONCLUSION OF LAW

Service connection for bipolar disorder is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
for bipolar disorder, further notice or assistance is 
unnecessary to aid the veteran in substantiating his claim.  



II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), 38 C.F.R. § 3.102.  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The first element of a successful service connection claim is 
met in this case, as VA treatment records from October 1999 
to January 2004 reflect ongoing diagnosis of, and treatment 
for, bipolar disorder.  Additionally, the veteran underwent 
VA examination to evaluate a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) in 
September 2002, at which time the Axis I diagnosis was 
bipolar disorder.  

In regard to the second element, the service medical records 
include an impression of depression.  Depression is a 
component of bipolar disorder, thus, the second element of 
the service connection claim is satisfied.  See American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  This 
conclusion is further bolstered by the statement of the 
September 2002 VA examiner, who diagnosed bipolar disorder, 
that the veteran "did come down with mental illness when he 
was in service."  

In regard to a nexus between current bipolar disorder and 
service, the veteran stated in June 2003 that he had been 
treated for bipolar disorder/schizophrenia since his release 
from active duty.  This report of continuity of treatment 
suggests a link between current bipolar disorder and service.  

The only medical opinion of record addressing etiology of 
bipolar disorder is contained in January and December 2002 VA 
treatment notes.  At treatment in January 2002, the 
psychiatrist reviewed records of treatment for depression.  
The psychiatrist informed the veteran that there was 
justification for applying for service connection for bipolar 
disorder on the basis of treatment for depression while in 
service, medical discharge from service, treatment for 
depression after discharge and recently, and his current 
primary diagnosis of bipolar disorder.  The VA psychiatrist's 
statement that a service connection claim was justified is 
essentially his opinion that the current bipolar disorder is 
related to service.  

Similarly, in December 2002, the same psychiatrist stated 
that he believed that the veteran's bipolar disorder is the 
same condition that he was treated for in service and after 
active duty.  There are no conflicting medical opinions of 
record attributing current bipolar disorder to a cause other 
than service.  

The VA psychiatrist's opinion, coupled with the veteran's 
history, raises a reasonable doubt on the question of a nexus 
between current bipolar disorder and service.  Resolving that 
doubt in the veteran's favor, the Board concludes that the 
nexus requirement has been satisfied.   

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise.  After resolving reasonable doubt in the veteran's 
favor, the Board finds that service connection for bipolar 
disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bipolar disorder is 
granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


